Citation Nr: 1430207	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-33 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to additional benefits for a dependent child.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to June 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from  April 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The issue of entitlement to service connection for cataracts has been raised by the record in the Veteran's April 2014 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has not legally adopted his grandchild and there is no basis in the law to consider him a dependent for purposes of additional compensation benefits.



CONCLUSION OF LAW

The criteria for additional compensation for a grandchild, for the purposes of VA compensation, are not met.  38 U.S.C.A.  §§ 101(4), 115, 1134, 1135 (West 2002); 38 C.F.R. §§ 3.4, 3.57 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA does not apply, however, where the facts are not in dispute, and the issue presented is solely one of statutory interpretation or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (noting that a claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation in this appeal.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the legal status of the claimed dependent.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).  As such, no further discussion of the VCAA is necessary.

II.  Analysis

In September 2009, the Veteran submitted a claim for additional compensation for his grandchild. The Veteran noted that his grandchild is the natural child of his stepdaughter, but that (with the exception of about a year and a half) he has resided in the Veteran's household all of his life.  The Veteran also attached a copy of an order of the Circuit Court, indicating that the Veteran and his wife were granted sole legal custody of the grandchild in December 2000.  The Veteran further acknowledged that he had not taken any steps to legally adopt the grandchild because the child's mother would not allow it.

The law allows for additional compensation in the case of a veteran whose disabilities are rated 30 percent or more, and who has dependent children.  38 U.S.C.A. § 1115 (West 2002).  The Veteran's service connected disabilities have been evaluated as at least 70 percent disabling since February 3, 2009.

The term 'child' is defined, for purposes of VA benefits, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57 (2013).

The term 'adopted child' is defined by VA, in pertinent part, as a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized by law to so act, unless and until such agreement is terminated unless the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  38 C.F.R. § 3.57(c) (2013).

As noted above, the Veteran does not assert that he has adopted the grandchild pursuant to a decree of adoption, an interlocutory decree, or an adoption agreement.  The law is clear that, absent a legal adoption, the grandchild may not be considered the Veteran's dependent child for purposes of additional VA benefit payments.  38 U.S.C.A. §§ 1115, 1134, 1135 (West 2002); 38 C.F.R. § 3.57 (2013).

Thus, while the Board is sympathetic to the Veteran's claim, there is no provision in the law or regulations for making payments for those who fall outside of the definition of eligible dependents.  The Board acknowledges that the Veteran has custody of his grandchild and treats him as he would if he was his adopted or step-child.  However, the law and regulations do not permit additional compensation unless the child is the Veteran's actual step-child or has been legally adopted.  The Board is bound by the statutory scheme created by Congress, and is not permitted to award payments other than as authorized by Congress.  See Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) (holding that '[n]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.').

Accordingly, the Board must find that the Veteran has not legally adopted his grandchild and there is no basis in law in which to consider him a dependent for purposes of additional benefit payments.  The claim, therefore, must be denied.


ORDER

Entitlement to additional benefits for a dependent child is denied.


REMAND

In his April 2013 videoconference hearing, the Veteran testified that although he voluntarily retired from his last job in 2005, it was because he was going to be transferred to the production line and did not feel that he was capable of performing those job duties.  The Veteran also stated that after retiring, he attempted to obtain employment elsewhere, but was unable to.  The Veteran further testified that since he retired, his condition has been getting progressively worse.  As such, a TDIU examination is necessary.

Additionally, the Veteran testified that he received treatment within the last year at the VA Medical Center (VAMC) in Columbia, Missouri and at the John Cochran VAMC.  These treatment records must be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  Additionally, provide the Veteran with a copy of his videoconference transcript.

2. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for all of his service-connected disabilities, to include records from the Columbia, Missouri VAMC and the John Cochran VAMC.  All requests for records and responses must be associated with the claims folder.

3. Schedule the Veteran for an appropriate VA examination to assess his employability.  The examiner should review the claims folder, take a detailed history regarding the Veteran's employment, education, and vocational attainment, and examine the Veteran.  The examiner should provide findings that take into account all functional impairments due to his service-connected disabilities.  

The examiner is requested to provide a definitive opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  The opinion should take into account the Veteran's employment history, and his educational and vocational attainment.

4. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

5. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


